DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 8, 9, 10, 11, 12, 13, 14, 16, 19, 20, 21, 23, 24, 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Matlick (U.S. Publication 2017/0290854) in view of Ashbrook (U.S. Patent 5,435,913).
Regarding claim 1, Matlick teaches a method for producing ultrapure water that generates increased cellular permeation (paragraph 31 teaches reducing water clusters in ultrapure deionized water, the reduced clusters are considered inherently increasing cellular permeation); wherein the ultrapure water generates increased cellular permeation as compared 
Regarding claim 1, Matlick teaches is silent to a transfer pipe, wherein the nozzle is located at the proximal end of the hollow cylinder and comprises: an intake hole in a proximal face of the nozzle connected to the transfer pipe; and the one or more jet openings in a distal face of the nozzle that open into a chamber defined by the hollow cylinder. Regarding claims 6, 7, 8 and 9 Matlick is silent to the specific flow rate. Additionally, regarding claims 8 and 9, Matlick is silent to the pipe size. Regarding claims 10 and 11, Matlick is silent to the specific pressures. Regarding claims 12, 13, 14, and 16, Matlick is silent to the specific values of the solutions. Matlick is silent to the language of claims 19 and 20. 
Regarding claim 1,  Ashbrook teaches a transfer pipe (inner surface of item 14 is considered reading on a transfer pipe) wherein the nozzle is located at the proximal end of the hollow cylinder (assembly item 14 is considered at a proximal end of item 12) and comprises: an intake hole in a proximal face of the nozzle connected to the transfer pipe (top most opening of item 14); and the one or more jet openings in a distal face of the nozzle that open into a chamber defined by the hollow cylinder (openings proximate items 22, 23, 24, and 25 are considered reading on jet openings at a distal face of the nozzle on item 12). Regarding claims 10 and 11, Ashbrook teaches changing the pressure using the vortex nozzle unit (see figure 1 and column 7 lines 46-49). Regarding claims 10 and 11, Ashbrook considers the osmotic pressure flowing through the apparatus (column 7 lines 29-33 and column 10 lines 43-49). Regarding claim 19, Ashbrook teaches reverse osmosis (column 10 lines 49-54). Regarding 
It would have been obvious to one of ordinary skill in the art to produce the reduce cluster ultrapure water clusters of Matlick with the assembly of Ashbrook in order to increase the pressure of the liquid (see Ashbrook column 7 lines 46-49). Regarding claims 6, 7, 8, and 9, absent any unexpected results, it would have bene obvious to one of ordinary skill in the art to modify the flow rate of fluid flow in order to create the desired amount of clusters in the ultrapure deionized water since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Additionally, regarding claims 8, 9, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the size of the pipe in order to control the amount of material being prepared since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966). Regarding claims 10 and 11, it would have been obvious to determine the ideal pressure for producing a specific cluster size and amount since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Regarding claims 12, 13, 14, 16, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the properties of the solution to produce the desired cluster size/amount since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 21, Matlick teaches one or more solutes (paragraph 32 NaCl).
Regarding claim 23, Matlick teaches an ion of an ionizable salt (paragraph 32 NaCl). 
Regarding claim 24, Matlick teaches sodium ion (paragraph 32 NaCl).
Regarding claim 25, Matlick teaches sodium chloride (paragraph 32 NaCl).
Regarding claim 26, Matlick teaches a hydration product (paragraph 36 anti-bacterial substance is considered reading on a hydration product).
Regarding claim 28, Matlick teaches a fertilizer product (paragraph 47 application of inventive composition on crops).  

Response to Arguments
The remarks regarding The Declaration of Michael Raymond Cary Regarding Public Use and Public Availability of inventions claims in U.S. Patent Application 16/421,163 is considered persuasive. However, a new ground of rejection is necessitated by amendment to the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANSHU BHATIA/Primary Examiner, Art Unit 1774